DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on March 16, 2021.
Claims 1, 8, and 15 are amended. Claims 2, 9, and 16 are cancelled.  
Claims 1, 3-8, 10-15, and 17-23 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 1 is directed to a method comprising a series of steps; claims 8 and 15 is directed to a system and computer-readable storage media storing Instructions. Therefore, the claims are directed to a statutory category. The claims 1, 8, and 15 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of receiving customer information, determining an expected range for an entry, receiving a financial value that is input by a customer representative, identifying a financial issue associated with the entry, and identifying one or more training documents addressing the financial issue associated with the entry. The recited step, as drafted, is process that, under its broadest reasonable interpretation, is a method of mental process, but for the recitation of generic computer components. That is, other than reciting the generic computer component such as “a computing device” and “a user interface” nothing in the claim element precludes the step from practically being performed in the human mind. The focus of the claim is not 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – a “computing device” and “user interface” to perform the “receiving”, “generating”, “determining”, “identifying”, and “outputting (displaying)” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim recites additional limitation of using computer components to perform the steps in an online (network) environment. The processors (computers) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of receiving data, generating a user interface, determining and analyzing (to identify training document) data, and outputting (displaying) notification which are mere extra-solution activities. Also, the network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements “a computing device” and “a user interface” integrated into technical improvement.  Accordingly, this additional element does not integrate the abstract idea into a practical Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data (customer information), generating a user interface, determining and identifying data, and outputting (displaying) notification, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B. The background of the specification does not provide any indication that the additional elements are anything other than a generic, off the shelf computer component, and the Electric Power Group, LLC v. Alstom S.A, and Ameranth, court decisions cited in MPEP 2106.05 (g) indicate that displaying data is well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

The dependent claims 3, 10 ,and 17 recite wherein determining the expected range 
comprises: selecting the expected range from a plurality of expected ranges using the customer information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “computing device” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

The dependent claims 4, 11 ,and 18 recite wherein determining the expected range 
comprises: calculating the expected range using the customer information. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “computing device” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

The dependent claims 5, 12 ,and 19 recite wherein the notification comprises web 
content and wherein, to indicate the one or more training documents, the web content includes an address of a website that includes the one or more training document. 

The dependent claims 6, 13 ,and 20 recite wherein the notification comprises an e-mail 
and wherein, to indicate the one or more training documents, the e-mail includes an address of a website that includes the one or more training documents. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

The dependent claims 7 and 14 recite outputting, by the computing device and to a 
representative of the financial institution, a notification indicating that the financial value is outside of the expected range when the financial value is outside of the expected range. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “computing device” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra. 

The dependent claim 21 recites wherein the user interface comprises a plurality of 
entries, and wherein generating the user interface further comprises pre-generating one or more financial values for an entry using customer information. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

The dependent claim 22 recites receiving, by the computing device and at the entry 
included in the user interface, an indication of an updated financial value that is input by the customer representative; and outputting, by the computing device and in response to the updated financial value being outside the expected range, a notification to a representative of the financial institution. These limitations are also part of the abstract idea identified in claim 1, and the additional elements of “computing device” and “user interface”  are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under 
the same rationale as claim 1, supra.

The dependent claim 23 recites wherein the entry is associated with at least one of 
monthly sales information, monthly accounts receivable information, monthly accounts payable information, and proposals for expected monthly accounts receivable, wherein the customer information comprises at least one of previous monthly sales information, previous monthly accounts receivable information, previous monthly accounts payable 

Independent claims 8 and 15 recite system and computer-readable storage media 
storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


16. Claims 1, 5, 8, 12, 15, 19 and 21-23 are rejected under 35 U.S.C. 103 as being 
unpatentable over Grigg et al (US2018/0040064), in view of Goldman et al (US2016/0078567) hereinafter, Goldman.
Regarding Claim 1, 8, and 15 
Grigg, as shown, discloses the following limitations:
receiving, by a computing device, customer information for a customer of a financial entity (see at least [0116]. Grigg discloses that the financial transaction data may be received by the receiver component via manual entry by the user, sets of invoices received from third-party systems (e.g., banks, creditors, customers, and the like), or any other suitable method.)
generating, by the computing device, a user interface representing a financial report for the customer;  (see at least [0067]. Grigg discloses that the work papers component provides tools for accountants to interactively create financial reports.)
receiving, by the computing device and at the entry included in the user interface, an indication of a financial value that is input by a customer representative associated with the customer of the financial entity; (see at least [0072]. Grigg discloses that the user profile management component allows a user to manage the profile of the user's organization and the profiles of others based on permission settings. For example, an accountant may have permission to manage the profiles of the accountant's clients)
identifying, by the computing device and based on the financial value being outside the expected range, a category financial issue associated with the entry;  (see at least [0125][0160]. Grigg discloses that the inward and outward communications data comprises financial transaction data.
The validation component of the action history system validates the action score by verifying (identifying) the predictions based on prior financial transaction data, trends among the prior communications data, or any other suitable information. For example, in verifying the predictions, the action history system may use data from previously entered sets of outflow financial transaction data and sets of inflow financial transaction data to test the quality of predictions (expected range), by determining whether the performance values, the previously entered set of outflow financial transaction data, and/or the previously entered set of inflow financial transaction data correspond to a model for expected values as defined by the set of predictions.)
identifying, by the computing device, one or more training documents addressing the financial issue associated with the entry; (see at least [0063]. Grigg discloses that the online training component provides training for accountants and their staff.)
outputting, by the computing device and to the customer representative via the user interface, a notification indicating the one or more training documents within a searchable library (see at least [0279]. Grigg discloses that the specialized graphical user interface may provide a dashboard of tools and user interface options including alerts, notifications, workflow procedures, and other administrative operations (locating training documents) to direct actions of the users.  The triggers may include score thresholds (e.g., triggering an action, notification, or report based on the action score of a user falling below the threshold), behaviors, performance value thresholds, and other triggers or parameters.)
Grigg fails to teach the user interface based on past financial information of the customer and searchable library are associated with at least one category corresponding to a financial issue or at least one keyword corresponding to a financial issue.
 Goldman discloses the following limitation:
determining, by the computing device, an expected range for an entry included in the user interface based on the customer information, the entry being configured to collect financial data from the customer for the financial entity (see at least [0019][0144][0149]. Goldman discloses that the predictive model, the tax return preparation system accesses taxpayer data comprising personal data and/or tax data regarding the taxpayer by any of the means described herein, such as from prior year (past financial information) tax returns.
Another attribute may include a range of values that expresses a normal or expected range of values for the particular data field. The range of values may be used to identify erroneous estimates or data entry that appear to be incorrect because they fall outside an intended range of expected values.
The tax logic agent includes within or as part of the rules engine attribute rules that are incorporated and used to generate the non-binding suggestion (searchable library). For example, as explained above, when an estimated value is input or otherwise transferred to the shared data structure, this estimated value may fall outside a generally accepted range of values. This may prompt the TLA to suggest a confirmatory question to the UI control to confirm the accuracy of the estimated value that has been obtained. Likewise, various data fields may be associated with a low level of confidence as seen in FIG. 9. Questions relating to tax topics that incorporate these low confidence fields may be promoted or otherwise ranked higher so that accurate values may be obtained from the taxpayer.)
wherein training documents of the searchable library are associated with at least one category corresponding to a financial issue or at least one keyword corresponding to a financial issue (see at least [0009][0014]. Goldman discloses that the user interface manager to receive the suggested tax matters and the relevancy ranking for the suggested tax matters. The user interface manager utilizes the relevancy ranking for each of the suggested tax matters to determine one or more tax questions for the suggested tax matters to present to the user, such as a first tax question. 
Method for generating the database of tax correlation data for the statistical/life knowledge module, the method may utilize a training algorithm to determine the correlation between the taxpayer attribute and the tax related aspect. The training algorithm learns as it analyzes the data records, and uses the learned knowledge in analyzing additional data records accessed by the computing device.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to the user interface based on past financial information of the customer and searchable library are associated with at least one category corresponding to a financial issue or at least one keyword corresponding to a financial issue because doing so would utilize system to correct invalid or missing  financial entry related to financial issues and provide support for financial topic or questions.

Regarding Claim 5, 12, and 19
Grigg, as shown, discloses the following limitations:
The method of claim 1, wherein the notification comprises web content and wherein, to indicate the one or more training documents, the web content includes an address of a website that includes the one or more training documents (see at least [0065][0071]. Grigg discloses that a third party may provide tools that interact with the system to provide useful functionality beyond that of the system alone. The user may access the partner resources component to learn about available third-party tools. For example, links to websites, documentation, videos, and search tools may all be provided. The notifications center component provides notifications to users.)

Regarding Claim 21
Grigg, as shown, discloses the following limitations: 
The method of claim 1, wherein the user interface comprises a plurality of entries, and wherein generating the user interface further comprises pre-generating one or more 

Regarding Claim 22
Grigg, as shown, discloses the following limitations: 
The method of claim 1, further comprising: 
receiving, by the computing device and at the entry included in the user interface, an indication of an updated financial value that is input by the customer representative; 
and outputting, by the computing device and in response to the updated financial value being outside the expected range, a notification to a representative of the financial institution (see at least [0072][0120]. Grigg discloses that the user profile management component allows a user to manage the profile of the user's organization and the profiles of others based on permission settings. For example, an accountant may have permission to manage the profiles of the accountant's clients. The validation component verifies the action score using data from previously entered outward communications data and inward communications data to test the quality of predictions (determining financial value being outside the expected range). In some instances, the previously entered outward and inward communications data may include communications data for a user or set of users other than the user for which the action score was generated)

       Regarding Claim 23
Grigg, as shown, discloses the following limitations: 
The method of claim 1, 
wherein the entry is associated with at least one of monthly sales information, monthly accounts receivable information, monthly accounts payable information, and proposals for expected monthly accounts receivable, 
wherein the customer information comprises at least one of previous monthly sales information, previous monthly accounts receivable information, previous monthly accounts payable information, or previous proposals for expected monthly accounts receivable, 
and wherein determining the expected range for the entry further comprises determining the expected range based on the respective previous monthly sales information, previous monthly accounts receivable information, previous monthly accounts payable information, or previous proposals for expected monthly accounts receivable (see at least [0102][0175]. Grigg discloses that the invoice trade score (ITS), which is generated by a predictive statistical model that looks at the payment performance of sales contacts (sales invoice recipients) across all platform customer organizations, e.g., a network view of sales invoice trade lines between platform 
 In some embodiments, where the communications data are financial transactions for accounts payable and accounts receivable, the presentation component may generate and cause presentation of the action probabilities indicating an expected daily, weekly, monthly, quarterly, or yearly expected revenue. In some instances, time-based revenue is presented similarly to that shown in FIG. 7, such that the expected revenue of a given time period is broken up into action probability ranges and indicating a risk or likelihood of receiving portions of the total expected revenue for the time period. The expected revenue and probability ranges may be represented graphically, textually, or any combination thereof.)

       Claim 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20  are rejected under 35 U.S.C. 103 as being 
unpatentable over Grigg et al (US2018/0040064) in view of Goldman et al (US2016/0078567), furthered in view of Ignatyev (US2017/0236060) hereinafter Ignatyev.
Regarding claim 3, 10, and 17 
Grigg and Goldman fail to teach selecting the expected range from a plurality of expected ranges using the customer information. 
 Ignatyev discloses the following limitation:
wherein determining the expected range comprises: selecting the expected range from a plurality of expected ranges using the customer information (see at least [0005]. Ignatyev discloses identifying (and/or accepting a user input indicating) a category or type of data being entered into the system or being evaluated after having been entered and stored (note that this can serve to expedite evaluation by directing the inventive system and processes to more relevant information about the data, users, data formats, expected ranges, historical values and variation, currently expected values and variation, etc.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified selecting the expected range from a plurality of expected ranges using the customer information because doing so would provide a great amount of efficiency and flexibility to control the data and calculations without you having to update reference values.

Regarding claim 4, 11, and 18
Grigg fail to teach calculating the expected range using the customer information.
 Ignatyev discloses the following limitation:
wherein determining the expected range comprises: calculating the expected range using the customer information  (see at least [0066]. Ignatyev discloses determining "patterns" of data entry that indicate a strong correlation between two items of data, learning a relationship between two pieces of data that suggest the pieces typically are entered together, identifying potential values of data that are "outliers", etc. Depending on values for one or more thresholds or limits (such as how "close" the data value is to historical and known correct data), the likelihood that a piece of data being evaluated is incorrect is determined.)

Regarding claim 6, 13, and 20

 Ignatyev discloses the following limitation:
•	The method of claim 1, wherein the notification comprises an e-mail and wherein, to indicate the one or more training documents, the e-mail includes an address of a website that includes the one or more training documents. (see at least [0101]. Ignatyev discloses the notification could be generated in near real-time (e.g., while the user is entering the data into the system), or it could be delivered later (for example by email).)

Regarding claim 7 and 14
Grigg fail to teach that the notification comprises an e-mail and wherein, to indicate the one or more training documents, the e-mail includes an address of a website
The Ignatyev teaches the following limitation:
The method of claim 1, further comprising: outputting, by the computing device and to a representative of the financial institution, a notification indicating that the financial value is outside of the expected range when the financial value is outside of the expected range (see at least [0005][0101]. Ignatyev discloses that identifying (and/or accepting a user input indicating) a category or type of data being entered into the system or being evaluated after having been entered and stored (note that this can serve to expedite evaluation by directing the inventive system and processes to more relevant information about the data, users, data formats, expected ranges, historical values and variation, currently expected values and variation, etc. If data is flagged, then a corresponding error message/notification 

Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed March 16, 2021 have been fully considered but they are not persuasive.
Applicant argued that the claimed invention is a practical application because “amended claim 1, in combination, integrate the alleged abstract idea of "mental processes" into a practical application of identifying and selecting training materials to selectively train customers on completion of electronic financial reports to reduce an occurrence of financial errors, “  and “identifying and outputting an indication of these selective training documents, in combination with identification of errors that inform the selection of the documents, is an 'other meaningful limitation' that integrates the alleged judicial exception into the overall financial report submission and verification process.” (Applicant Response filed 03/16/2021, p.10).  However, applicant failed to provide that the improvement is directed to the technological field. That is applicant has not identified any “improved technological result” attributable to the claimed invention that how those additional elements “a user interface” and “a computing device” integrated into technical improvement. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. First the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. The specification, at most, explains the claimed method can be performed by human manually and suggesting to use the computer to avoid time-intensive and cost. This lack of detail in the specification suggests that this is merely automating the manual human task and not a practical application. 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691